543 F.3d 1270 (2008)
UNITED STATES of America, Plaintiff-Appellee,
v.
Eddie Milton GAREY, Jr., a.k.a. Miles Garey, a.k.a. Milton Garey, a.k.a. Eddie Garey, Defendant-Appellant.
No. 05-14631.
United States Court of Appeals, Eleventh Circuit.
September 30, 2008.
William J. Mason (Court-Appointed), Columbus, GA, for Garey.
Dean S. Daskal, Columbus, GA, Elizabeth A. Olson, Elizabeth D. Collery, U.S.Dept. of Justice, Crim. Div., App. Section, Washington, DC, for U.S.
Before EDMONDSON, Chief Judge, and TJOFLAT, ANDERSON, BIRCH, DUBINA, BLACK, CARNES, BARKETT, HULL, MARCUS, WILSON and PRYOR, Judges.
BY THE COURT:
The en banc Court having issued its opinion in this appeal, addressing the issue of Appellant's waiver of counsel, Appellant's sentencing issues are remanded back to the panel for resolution.
The mandate shall not issue until the sentencing issues are resolved by the panel.